DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 08/12/2021 by Applicant, wherein Claims 1, 10 and 19 are three independent claims reciting method, method and system claims with Claims 2-9, 11-18 and 20 dependent on said three independent claims respectively.             
No IDS has been filed by the Applicant so far.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 12 AUGUST 2021 for its original application of the same date that is titled:     “System for Credit Card, Debit Card, and Voting Fraud Prevention”.  Furthermore, based on a Phone Election/Restriction, Atty. Houda El-Jarrah ELECTION of Group I (claims 1-9 & 19-20) on 12 DECEMBER 2022, Claims 10-18 have been restricted and withdrawn from prosecution in this Office Action.       
Accordingly, pending Claims 1-9 & 19-20 are now being rejected herein.       

 Claim Restrictions 
 Election/Restrictions 
Restriction to one of the following inventions is required under 35 USC 121:              

Invention Group I:   Claims 1-9 and 19-20 are directed to a computer implemented method and a computer implemented system respectively for online purchases or other uses, comprised of many steps to include:   upon request by the card issuer responding to a request to use the credit card or the debit card online for the online purchase or other use, providing to the card issuer the first biometric prior to authorizing the online purchase or other use of the credit card or debit card;  and if the first biometric fails to be approved, providing to the card issuer the second biometric prior to authorizing the online purchase or other use of the credit card or debit card;  drawn to class 705, subclass 44.       
Invention Group II:  Claims 10-18 are directed to a computer implemented method for onsite (aka in-person) purchases or other uses, comprised of many steps to include:    upon request by the card issuer responding to a request to use the credit card or the debit card for an onsite purchase or other use, providing to the card issuer the first biometric prior to authorizing a purchase or other use of the credit card or debit card onsite;  if the first biometric fails to be approved, providing to the card issuer the second biometric prior to authorizing a purchase or other use of the credit card or debit card onsite;  drawn to class 705, subclass 39.         

Inventions in Groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I are method and system claims, while subcombination Group II are method claims as explained above, and because Group II has separate utility consisting of a method group of claims for onsite purchases (aka in-person purchases) or other uses that can be practiced in isolation by telephone, facsimile and/or hand (manually).  See MPEP § 806.05(d).           
The Examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.    

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;          
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);          
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.            

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.          
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.                    
Should the Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.                

Based on the foregoing analysis, it is asserted, inter alia, that each group of invention would require separate search of its own thereby imposing undue burden on the Examiner.  Because these inventions in Groups I to II are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction is not required, because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.         
Additionally arguendo, Examiner notes that in the instant case, Groups I and II  (independent claims and dependent claims in combination) contain overlapping claim elements and distinct claim elements.  Therefore, the claimed inventions, despite overlapping claim elements, are still independent and distinct.             
Should the Applicant want to present arguments for examination of any two groups of claims together, for example, Examiner notes that such a request can be made to be examined together as one invention, if the Applicant expressly states on the record in response to this Office Action and after each amendment hereafter that the two groups of inventions are not patentably distinct, and also make appropriate amendments in these groups to remove the distinct claim elements.  However, until the Applicant makes this statement on the record and remove the distinct claim elements, this restriction requirement is deemed to be proper.         

Examiner notes that during a telephone conversation with attorney of record, Houda El-Jarrah (registration number 60006), on 12 December 2022 afternoon, an Election of Group I (Claims 1--9 & 19--20) was made without traverse by the attorney of record.  Remaining Claims 10--18 are hereby withdrawn from further consideration by the Examiner, per 37 CFR 1.142(b), as being drawn to a non-elected invention.         

The Applicant is advised that a reply to this requirement must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.43).  Because these Inventions in Groups I--II are distinct as explained above, it is asserted that each group of invention would require a separate search of its own in view of their different classification imposing undue burden on the Examiner.                
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17.               

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, line 2 recites limitation “the computer implemented system” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the   computer implemented method” to be consistent with recitation of “A computer implemented method” in line 1 of Claim 1, or a similar modification of the Applicant’s own choice.                
Independent Claim 1, lines 27-28 recite “authorizing voting via the ballot upon matching of the entered voter ID and matching of the entered voter ID and matching of the first biometric or the second biometric” that is indefinite and/or unclear.  Examiner notes that line 26 of Claim 1 recites “if the first biometric is not approved, providing the second biometric”, and then lines 27-28 recites both the first biometric or the second biometric, when it should be only second biometric or else line 26 is unnecessary.            
Claims 2-9, depending from independent Claim 1 directly or indirectly, are also rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
NOTE == Despite being Restricted, Examiner notes that independent Claim 10, line 2 recites limitation “the computer implemented system” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the computer implemented method” to be consistent with recitation of “A computer implemented method” in  line 1 of Claim 10, or a similar modification of the Applicant’s own choice.          
ALSO, Claims 11-18, depending from independent Claim 10 directly or indirectly, are also rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 10 similarly.         
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:        
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-9 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 19 are independent computer implemented method and computer implemented system claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites a computer implemented method for card fraud prevention for an online purchase or use and voter fraud prevention, comprised of:   storing the first biometric and the second biometric in accessible storage associated with a/the fraud prevention application;  registering the first biometric and the second biometric with a card issuer for a credit card or a debit card upon activation of the credit card or the debit card;  providing to the card issuer the first biometric prior to authorizing the online purchase or other use of the credit card or debit card;  if the first biometric fails to be approved, providing to the card issuer the second biometric prior to authorizing the online purchase or other use of the credit card or debit card;  and similarly using the above steps for utilizing the fraud prevention application to prevent voter fraud by associating a voter identity for the use with the first biometric and the second biometric stored in the application.  In other words, the claim describes a computer implemented fraud application prevention system that requires biometrics, which can be utilized for credit cards or debit cards as well as it can be used to identify an eligible voter and to prevent voter fraud (per Abstract).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (including mitigating risk), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; or business relations), and/or managing behavior or relationships or interactions between people (to include following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of:  authorizing voting via the ballot when the first biometric provided matches with an entered voter ID, and authorizing voting via the ballot upon matching of the entered voter ID and matching of the second biometric if the first biometric is not approved.  These elements are considered extra-solution activities.  The computing devices and scanning mechanisms as well as the application (software) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including computing device and scanning mechanisms).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of:  authorizing voting via the ballot when the first biometric provided matches with an entered voter ID, and authorizing voting via the ballot upon matching of the entered voter ID and matching of the second biometric if the first biometric is not approved, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (computing device and scanning mechanisms) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, per the Applicant’s paras [0027]-[0034] in the Specification states---{“[0027]   Computing device 100 may be any type of information handling system, including, but not limited to, any type of computing device as noted above.  To reiterate, this may include small handheld devices, such as handheld computer/mobile telephones or may include large mainframe systems, such as a mainframe computer. …… [0028]   The computing device 100 is shown comprising hardware elements that can be electrically coupled via a bus 102 (or may otherwise be in communication, as appropriate). …… [0029]   In addition to the above, computing device 100 may include one or more output devices 108 such as a device display. …… [0030]   Processors 104 may have access to a memory such as memory 120.  Memory 120 may include one or more of various hardware devices for volatile and non-volatile storage and may include both read-only and writable memory. …… [0031]   The computing device 100 may further include (and/ or be in communication with) one or more non-transitory storage devices, which can comprise, without limitation, local and/or network accessible storage, …… Further, computing device 100 may be able to access removable nonvolatile storage devices that can be shared among two or more information handling systems (e.g., computing devices) using various techniques, such as connecting the removable nonvolatile storage device to a USB port or other connector of the information handling systems. …… [0032]   The computing device 100 might also include a communications subsystem 110, …… The communications subsystem 110 may permit data to be exchanged with a network (e.g., such as network 144), other computer systems, and/or any other devices. …… [0033]   The computing device 100 also can comprise software elements, shown as being currently located within the memory 120, which in some instances may include an operating system 126, device drivers, executable libraries, and/or other code, which may comprise computer programs provided by various embodiments, …… In an aspect, then, such code &/or instructions can be used to configure and/or adapt computing device 100 to perform one or more operations in accordance with the described methods. …… 
[0034]   In some cases, the storage medium might be incorporated within a computer system, such as computing device 100.  In other embodiments, the storage medium might be separate from computing device 100 (e.g., a removable medium, such as a compact disc or USB stick), and/or be provided in an installation package, such that the storage medium can be used to program, configure, and/or adapt a general purpose computer with the instructions/code stored thereon. ……”} --- indicates that the concept of additional elements to include computing device and scanning mechanisms is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.      
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.           

The analysis above applies to all statutory categories of the invention including independent computer implemented system Claim 19, which perform the steps similar to those of independent computer implemented method Claim 1.  Furthermore, the limitations of dependent computer implemented method Claims 2-9, further narrow the independent computer implemented method Claim 1 with additional steps & limitations (e.g., transmitting the first/ second biometric to the card issuer;  a user account is created and associated with the fraud prevention application; information related to the credit card and the debit card is stored with the user account;  & the first/ second biometric is associated with identifiers comprising fingerprints, eyes, voice, face, or ears of the user), and do not resolve the issues raised in rejection of independent computer implemented method Claim 1.  Similarly, dependent computer implemented system Claim 20 also further narrows its independent Claim 19, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.         
Therefore, said Claims 1-9 and 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-9 and 19-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2011/ 0238510 filed by Rowen et al. (hereinafter “Rowen”) in view of Pub. No. US 2022/ 0164801 filed by Bruno, John (hereinafter “Bruno”), and further in view of Pub. No. US 2001/ 0051924 filed by Uberti, James (hereinafter “Uberti”), and further in view of Pub. No. US 2020/ 0204563 filed by Simons, Jordan (hereinafter “Simons”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           
Examiner notes that, for brevity in this rejection, the motivation statement has not 
been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Rowen teaches ---   
1.  A computer implemented method for card fraud prevention for an online purchase or 
use and voter fraud prevention, the computer implemented system comprising:        
(see at least:   Rowen Abstract and Benefits of this Invention in paras [0029]-[0077];  & para [0021] about {“The inventors believe that by capturing computer pointing device-generated purchaser signatures, and combining signature verification with existing state of the art fraud screening techniques, that online payment card fraud can be dramatically reduced.  The unique advantages of the present invention over other systems that have attempted to reduce online fraud are multiple: (1) the present invention mirrors real world checkout processes in that presenting payment card information and signing a receipt are required to complete a purchase; (2) No additional screens are required during on-line checkout, minimizing any adverse impact to merchants of higher levels of shopping cart abandonment and (3) consumers do not need any additional computer hardware nor do they need to remember any additional passwords to complete a purchase.”}; & para [0022] about {“U.S. Pat. No. 7,263,506(Lee, et al)-Identification and management of fraudulent credit/debit card purchases at merchant ecommerce sites -- This system utilizes a fraud screening system comprising the comparison of multiple transaction fields to previously stored data for the purpose of reducing online transaction fraud.  This system makes no mention of the capture or use of signature data, and indeed could not do so as there is presently no method available for an online merchant to remotely capture an online purchaser's signature.”};  which together are the same as claimed limitations above)            


Rowen teaches ---           
providing (a fraud prevention application) that is downloadable or stored on a user computing device;           
(see at least:   Rowen ibidem and citations listed above;  & para [0042] about {“The present invention also enables an additional application for combining signature feature extraction with credit and fraud decision analysis, which can be used to combat identity theft on newly issued credit cards.  The principal lending products corrupted in identity theft cases are credit cards. ….}”;  which together are the same as claimed limitations above)         

Rowen teaches as disclosed above to include detecting and preventing fraudulent transactions, but it may not explicitly disclose about ‘a fraud prevention application’.  However, Bruno teaches it explicitly.         
(see at least:   Bruno Abstract and Summary in para [0005];   and para [0016] about {“…… In various embodiments, a portable consumer device may contain, obtain and/or download an authorization application.  This authorization application may be configured to securely store and/or capture and transmit biometric data element information.  The authorization application may be configured to allow a transaction to be initiated and/or proceed.  In various embodiments, the authorization application may be configured to associate and/or append biometric passphrase data to a transaction request as part of a fraud prevention process.”};  which together are the same as claimed limitations above including ‘a fraud prevention application’)             

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Rowen with teachings of Bruno.  The motivation to combine these references would be to provide mobile payment systems to capture the purchaser's signature using a finger or stylus on the mobile phone to generate feature extraction data to be associated with the transaction and checked against the remote template by the payment card issuer (see para [0020] of Rowen), and to provide biometric authentication (e.g., fingerprint biometric authentication on mobile devices in the payment context) that has gained some popularity recently with the advent of the Fast Identity Online (FIDO) standard and adoption by various peer-to-peer payment providers in their online checkout flow (see para [0003] of Bruno).              


Rowen and Bruno teach ---          
capturing a first biometric and a second biometric using one or more biometric scanning mechanisms from a user, wherein the one or more biometric scanning mechanisms are connectable or otherwise interactable with the user computing device;           
storing the first biometric and the second biometric in accessible storage associated with the fraud prevention application;            
(see at least:   Rowen ibidem and citations listed above)            
(see at least:   Bruno ibidem and citations listed above;  & para [0041] about {“According to various embodiments, and with reference to FIG. 8, a method of authorizing a transaction may include receiving a first sequence of a plurality of biometric data elements, (e.g., biometric passphrase) (Step 810).  These biometric data elements may be stored by a user's device or to a biometric data element database.  For instance, the storing may include registering the biometric passphrase to a known user, having at least one transaction account, in a database (Step 820).   The method may include receiving a transaction request comprising a second sequence of plurality of biometric data elements (Step 830).  A comparison of the second sequence of plurality of biometric data elements to the biometric passphrase may be made (Step 840).  The decision to authorize the transaction request may be based on a confidence factor of the comparison being above a threshold (Step 850).”};  which together are the same as claimed limitations above)            


Rowen and Bruno teach ---            
registering the first biometric and the second biometric with a card issuer for a credit card or a debit card upon activation of the credit card or the debit card, further comprising associating the first biometric and the second biometric with the credit card or the debit card;           
upon request by the card issuer responding to a request to use the credit card or the debit card online for the online purchase or other use, providing to the card issuer the first biometric prior to authorizing the online purchase or other use of the credit card or debit card;            
(see at least:   Rowen ibidem and citations listed above)            
(see at least:   Bruno ibidem and citations listed above;  & para [0023] about {“PCD 130 may comprise any device capable of interacting with Network 120.  In various embodiments, PCD 130 may comprise a cellular phone.  However, in various embodiments PCD 130 may comprise a smart card, PDA, laptop, personal computer, GPS device, car navigation system, web client, or any other device. PCD 130 may comprise and/or be coupled to a biometric reader 135.  PCD 130 may store biometric data elements.  Various types of web clients which may function as a PCD 130 are described in further detail herein.”};  PCD = Portable Consumer Device;  & para [0081] about{“As used herein, the term “end user”, “consumer”, “customer”, “cardmember”, “business” or “merchant” may be used interchangeably with each other, and each shall mean any person, entity, government organization, business, machine, hardware, and/or software.  A bank may be part of the system, but the bank may represent other types of card issuing institutions, such as credit card companies, card sponsoring companies, or third party issuers under contract with financial institutions.  It is further noted that other participants may be involved in some phases of the transaction, such as an intermediary settlement institution, but these participants are not shown.”};  & para [0083] about {“The merchant computer and the bank computer may be interconnected via a second network, referred to as a payment network.  The payment network which may be part of certain transactions represents existing proprietary networks that presently accommodate transactions for credit cards, debit cards, & other types of financial/banking cards.   The payment network is a closed network that is assumed to be secure from eavesdroppers.   Exemplary transaction networks may include the American Express®, VisaNet® and the Veriphone® networks.”};  which together are the same as claimed limitations above)                


Rowen and Bruno teach ---        
(if the first biometric fails to be approved, providing to the card issuer the second biometric)  prior to authorizing the online purchase or other use of the credit card or debit card;             
(see at least:   Rowen ibidem and citations listed above;  & paras [0104]-[0108] about {“[0104] Process 111:  The payment card data is used to verify that the payment card account is in good standing, and the amount of purchase is compared to the payment card account's purchasing capacity to verify whether the transaction can be approved from an account standpoint.  The results of these verifications are then passed to the approve/decline decision process. … [0105] Process 113:  The payment card data and purchase transaction data are both screened for possible fraud risk.  Typically this is done using a neural network that has been coded to analyze both merchant & payment card account patterns as it searches for unusual patterns or known historical fraudulent usage patterns.  A pass-fail or fraud risk score is then passed to the approve/decline decision process. … [0106] Process 114: The payment card issuer determines whether to approve or decline the purchase authorization request. The majority of these decisions are fully automated and are based on rules previously set up by the payment card issuer.  In some instances, such as an unusually large purchase amount, a payment card issuer may utilize human underwriters to review the results of both the fraud screening and account verification prior to approving or declining a particular transaction. … [0107] Process 115:  The payment card issuers approve/ decline decision is then sent back to the merchant via the payment card network processor and the merchants payment card processor.  If the authorization request is declined, the payment card issuer typically provides a reason code for the decline (e.g. insufficient funds, address mismatch, stolen card). … [0108] Process 116:  If the authorization was approved, the merchant informs the purchaser that the sale is now complete.  If the authorization was declined, the merchant has the option to review the decline reason code and proceed with the transaction, but in this scenario, the merchant would be fully liable for any non-payment by the customer for this transaction.   Typically merchants exclusively follow the approve/decline decision of payment card issuers, however some merchants routinely override decline decisions and proceed with the sale anyway (e.g. online software merchants which have zero marginal cost of goods sold often take such risks).”};  which together are the same as claimed limitations above)            
(see at least:   Bruno ibidem and citations listed above)               


Rowen and Bruno teach as disclosed above to include use of the credit card or debit card, but it may not explicitly disclose about ‘if the first biometric fails to be approved, providing to the card issuer the second biometric’.  However, Uberti teaches them explicitly.         
(see at least:   Uberti Abstract and Summary of the Invention in paras [0006]-[0045];  & para [0035] about {“If the first biometric verification attempts are unsuccessful, buyers will have the option of verifying through additional biometric technologies such as voice-scan and keystroke scan.  Nearly all buyers have microphones either as peripheral or embedded devices, so voice-scan is available to most buyers.  Keystroke-scan, which measures typing patterns, in available to anyone using a PC, and offers completely discreet verification.”};  which together are the same as claimed limitations above to include ‘if the first biometric fails to be approved, providing to the card issuer the second biometric’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Rowen and Bruno with teachings of Uberti.  The motivation to combine these references would be to provide mobile payment systems to capture the purchaser's signature using a finger or stylus on the mobile phone to generate feature extraction data to be associated with the transaction and checked against the remote template by the payment card issuer (see para [0020] of Rowen), and to provide biometric authentication (e.g., fingerprint biometric authentication on mobile devices in the payment context) that has gained some popularity recently with the advent of the Fast Identity Online (FIDO) standard and adoption by various peer-to-peer payment providers in their online checkout flow (see para [0003] of Bruno), and to provide buyers with the ability to securely originate transactions on any computer device of choice since access to their financial services is only allowed through biometric authentication and identification of the buyer (see para [0004] of Uberti).       


Rowen, Bruno and Uberti teach ---          
utilizing the fraud prevention application to prevent (voter fraud) by associating (a voter 
identity) for the use with the first biometric and the second biometric stored in the fraud prevention application, further comprising:        
associating the first biometric and the second biometric with a voter ID assigned to the user;    
providing (a ballot) to the user to vote in person or remotely;          
when the first biometric provided matches with an entered voter ID, authorizing voting via the ballot;   and     
if the first biometric is not approved, providing the second biometric;       
authorizing voting via the ballot upon matching of the entered voter ID and matching of the first biometric or the second biometric.
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               

Rowen, Bruno and Uberti teach as disclosed above to include use of the credit card or debit card, but it may not explicitly disclose about ‘voter fraud’ and ‘a voter identity’ and ‘a/the ballot’.  However, Simons teaches them explicitly.         
(see at least:   Simons Abstract and Overview in paras [0004]-[0014];  & para [0009] about {“Some embodiments allow a data platform to connect to electronic voting machines.  These machines can directly report information about voters, the ballots, and cast votes to the data platform for storage in a blockchain.  The data platform can encrypt and set access levels for access to the voting records.  For example, the voting machines may collect a person's information, social security number, address, party, biometrics, driver's license number, photo, or the like.  As such, keeping much of this information used in an election there needs to be kept private from the public, some information may be public (e.g., that a person did vote in a particular election, their party affiliation, or the like). Moreover, some embodiments provide for the use of automated techniques for identifying and/or eliminating voter fraud.  For example, some embodiments, may use an artificial intelligence or machine learning engine to review the voter data stored in the blockchain and identify voters voting twice, illegal voters, or the like.”};  & para [0036] about {“A technical effect that may be appreciated from the present discussion is the increased efficiency in identifying entry data that a user is authorized to access (e.g., financial records in a banking institution, a customer/supplier tracking inventory, compliance data for a gaming regulation committee, classified documents from a governmental or semi-governmental agency, health records for a medical institution, Protected Critical Infrastructure Information (PCII), data needed for a government auditor/inspector, and the like) and providing a customized view of the data that was recorded in the blockchain transaction.  Some of the embodiments described herein also improve security by only allowing access to the user if the user has authorization to access the portion of data from the blockchain entry.  In addition, some embodiments can provide an immutable log showing when and who accessed various data.  In addition, in some embodiments, automatic review (e.g., by an artificial intelligence or machine learning engine) can occur to detect specific events (e.g., insider trading, money laundering, cheating, voter fraud, etc.).”};  which together are the same as claimed limitations above to include ‘voter fraud’ and ‘a voter identity’ and ‘a/the ballot’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Rowen, Bruno, Uberti with teachings of Simons.  The motivation to combine these references would be to provide mobile payment systems to capture the purchaser's signature using a finger or stylus on the mobile phone to generate feature extraction data to be associated with the transaction and checked against the remote template by the payment card issuer (see para [0020] of Rowen), and to provide biometric authentication (e.g., fingerprint biometric authentication on mobile devices in the payment context) that has gained some popularity recently with the advent of the Fast Identity Online (FIDO) standard and adoption by various peer-to-peer payment providers in their online checkout flow (see para [0003] of Bruno), and to provide buyers with the ability to securely originate transactions on any computer device of choice since access to their financial services is only allowed through biometric authentication and identification of the buyer (see para [0004] of Uberti), and to permit distribution of control to add, edit, and remove data from the blockchain database creates trust amongst users in the network, especially when users are not familiar with one another (see para [0003] of Simons).          




Dependent Claims 2-9 are rejected under 35 USC 103 as unpatentable over Rowen in view of Bailey, Uberti and Simons as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Rowen, Bailey, Uberti and Simons teach ---          
2. The computer implemented system of claim 1, wherein providing to the card issuer the first biometric prior to authorizing the online purchase or other use of the credit card or debit card upon request by a card issuer responding to a request to use the credit card or the debit card for the online purchase or other use further comprises:     transmitting from the fraud prevention application the first biometric to the card issuer.    
(see at least:   Rowen ibidem and citations listed above;  & para [0022] about {“U.S. Pat. No. 7,545,960 (Coutts) Biometric System --- This system describes a biometric system for comparing a biometric sample with a biometric template and a method of determining the susceptibility of the biometric templates so generated to false acceptances.  The system appears to be describing a fingerprint system although it does mention other biometric modalities such as voice prints, facial images, iris scans or finger geometry. …”};  which together are the same as claimed limitations above)           
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 3, Rowen, Bailey, Uberti and Simons teach ---          
3. The computer implemented system of claim 1, wherein providing to the card issuer 
the first biometric prior to authorizing the online purchase or other use of the credit card or debit card upon request by a card issuer responding to a request to use the credit card or the debit card online for an online purchase or other use further comprises: transmitting the first biometric from the one or more biometric scanning mechanisms to the card issuer.           
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above;  & para [0024] about {“Biometric reader 135 may be any desired biometric reader configured to extract and/or manipulate a biometric characteristic into a biometric data element, such as a fingerprint scanner, microphone/ voice recognition capture device, camera, and/or a retinal scanner.  Biometric reader 135 may be coupled to PCD 130 and/or POS 140.  Biometric reader 135 may be a stand-alone biometric reader coupled to other electronic devices via a network 120.”};  which together are the same as claimed limitations above)            
(see at least:   Uberti ibidem and citations listed above;  & para [0059] about {“Buyer 1A will then be asked to provide at least one biometric sample(s) via a biometric input device that is connected to the Buyer's 1A computer 1A1 and/or wireless device 1A2 (such as a finger scanner 1A5, microphone 1A4, face scanner or eye scanner).  All aforementioned devices can be incorporated directly into a computer-enabled device and can include any variety of biometric input described.”};  which together are the same as claimed limitations above)        
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 4, Rowen, Bailey, Uberti and Simons teach ---          
4. The computer implemented system of claim 1, providing to the card issuer the second biometric prior to authorizing the online purchase or other use of the credit card or debit card if the first biometric fails to be approved, further comprises:           transmitting from the fraud prevention application the second biometric to the card issuer.           
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 5, Rowen, Bailey, Uberti and Simons teach ---          
5. The computer implemented system of claim 1, providing to the card issuer the second biometric prior to authorizing the online purchase or other use of the credit card or debit card if the first biometric fails to be approved, further comprises:            transmitting the second biometric from the one or more biometric scanning mechanism to the card issuer.          
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 6, Rowen, Bailey, Uberti and Simons teach ---          
6. The computer implemented system of claim 1, wherein a user account is created and 
associated with the fraud prevention application.              
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above;  & para [0016] about {“This authorization application may be configured to securely store &/or capture and transmit biometric data element information.  The authorization application may be configured to allow a transaction to be initiated and/or proceed.  In various embodiments, the authorization application may be configured to associate and/or append biometric passphrase data to a transaction request as part of a fraud prevention process.  For instance, a user may register with an authorization system such that an authorization system may link and/or associate a plurality of biometric data elements &/or a sequence of biometric data elements to a user profile.  The user profile may be associated with one or more transaction accounts.  This pre-stored sequence of biometric data element information may be compared against, as part of an authorization process, such as a transaction authorization process.”}:  which together are the same as claimed limitations above)           
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 7, Rowen, Bailey, Uberti and Simons teach ---          
7. The computer implemented system of claim 6, wherein information related to the credit card and the debit card is stored with and accessible from the user account.        
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 8, Rowen, Bailey, Uberti and Simons teach ---          
8. The computer implemented system of claim 1, wherein the first biometric is associated with identifiers comprising fingerprints, eyes, voice, face, or ears of the user.             
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above;  & para [0015] about {“… The unique biometric data elements to be used as authentication data may comprise, for example, a specific utterance of a specific user's voice, a fingerprint, facial scan, ear scan, vascular pattern, DNA sample, hand geometry, olfaction, keystroke/typing style, retinal data and/or any other biometric relating to recognition based upon any body part, function, system, attribute and/or other characteristic, or any portion thereof.”};  which together are the same as claimed limitations above)           
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               



With respect to Claim 9, Rowen, Bailey, Uberti and Simons teach ---          
9. The computer implemented system of claim 1, wherein the second biometric identifier comprises a biometric identifier associated with fingerprints, eyes, voice, face, or ears of the user.              
(see at least:   Rowen ibidem and citations listed above)               
(see at least:   Bruno ibidem and citations listed above)               
(see at least:   Uberti ibidem and citations listed above)               
(see at least:   Simons ibidem and citations listed above)               




With respect to Claims 19-20, the limitations of these computer implemented 
system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of computer implemented method Claims 1-9 as described above using cited references of Rowen, Bruno, Uberti and Simons, because the limitations of these computer implemented system Claims 19-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected computer implemented method Claims 1-9 as described above.                    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.              

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693